Citation Nr: 0739852	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  99-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for residuals of a neck 
injury.

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The Board denied the current 
claims in June 2003.  However, that Board decision was 
vacated in October 2003 by an order of the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
remanded the case to the Board at that time to have it 
readjudicated consistent with an October 2003 motion.  The 
Board remanded the case to the RO in October 2004 and the 
case is now ready for final review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that veteran's 
degenerative disc disease of the cervical spine was not 
manifest in service and is unrelated to service.

2.  The Board denied service connection for low back 
disability in May 1998.  

3.  Since that decision, evidence that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received.  

4.  The preponderance of the evidence shows that veteran's 
degenerative joint and disc disease of the lumbar spine was 
not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The May 1998 Board decision denying a claim for service 
connection for low back disability is final.  38 U.S.C.A. § 
7103 (West 2002); 38 C.F.R. § 20.1100 (2007).

3.  The criteria to reopen the claim for service connection 
for residuals of a low back injury based on new and material 
evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

4.  Residuals of a low back injury were not incurred in or 
aggravated by active duty, and arthritis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by a letter sent to 
the claimant in January 2005 that addressed all four notice 
elements.  The letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  The 
claimant was also asked to submit evidence and/or 
information, including that in the claimant's possession, to 
the AOJ.  Further, because the Board is reopening the 
veteran's low back disability claim, any error as to notice 
regarding the reopening of this claim is moot.  

The Board acknowledges that these letters were sent to the 
veteran after the October 1998 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Adequate notice was provided before the July 2007 
supplemental statement of the case.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran was afforded a VA 
examination in January 2003 and in April 2007 VA obtained a 
medical opinion.  The reports of the examination and the 
opinion, together with his service medical records and post-
service treatment records have been associated with the 
claims file.  As to the solicited VA opinions, 
notwithstanding the argument advanced by his counsel, the 
Board finds that they are adequate for rating purposes 
because they are well reasoned and are based on a review of 
the record.  Further, the claims folder also contains October 
2004 lay statements drafted by the veteran's relatives.  

In April 2001, VA was informed that it had been sent all 
service medical records in January 1995.  In June 2001, the 
veteran was notified via letter that reasonable efforts to 
obtain evidence from the Naval Medical Center in San Diego, 
California, were unsuccessful.  He was afforded the 
opportunity to independently obtain and submit the records 
identified.  See 38 C.F.R. § 3.159(e) (2007).  The veteran 
has not submitted the requested evidence.  Additionally, VA 
attempted to obtain records from the U.S.S. WILLIAM H. 
STANDLEY and from the NRMC in San Diego and 32nd Street and 
was told that the index of retired records at the NPRC did 
not list 1983 for the U.S.S. WILLIAM H. STANDLEY.  Searches 
of San Diego for 1983 were conducted, but no clinical records 
were located for 1983.  Therefore, the Board concludes that 
further assistance to the veteran regarding development of 
evidence is not required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  VA has 
satisfied its assistance duties.

Contentions

The veteran essentially contends that service connection is 
warranted for neck and low back disabilities because the 
conditions have been chronic since an in-service fall.  In 
addition, his attorney maintains that the April 2007 medical 
opinion solicited by VA is inadequate because it does not 
assess the degree to which the conditions are related to 
service.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease is manifested to a compensable degree 
within a year from separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).




Residuals of a Neck Injury

The veteran asserts that he had an accident while on active 
duty and injured his neck and back.  His service medical 
records reveal no treatment for his neck and back even though 
the veteran asserts he injured his neck and back after a fall 
down some stairs in 1983.  The veteran argues that these 
records must therefore have been lost.  Additionally, in 
October 2004, his mother, brother, and two sisters signed 
statements indicating that he was in pain in service and had 
told them about his fall down a flight of stairs while he was 
stationed at the Long Beach Naval Shipyard in service in 
1983, and hurt his neck and low back very badly.  

The evidence of record reflects the veteran has degenerative 
disc disease of the cervical spine.  Accordingly, the veteran 
has a current disability.  The question to be answered is 
whether the veteran's current neck condition is etiologically 
related to an in-service injury or disease.  The Board must 
answer in the negative.  The January 2003 VA examination 
report reflects that the examiner, after reviewing the 
veteran's claims folder, determined that the evidence did not 
substantiate a relationship between the current neck 
condition and a 1982/1983 fall down some steps while on 
active duty.  Instead, the examination report reflects that 
the veteran's degenerative disc disease of the cervical spine 
was due to age and the veteran's post-service history of 
frequent injuries to his neck such as being hit in the jaw by 
a police baton, an automobile accident, and being hit by a 
truck while riding a bicycle.  That same examiner rendered 
another medical opinion in April 2007, indicating that the 
fall in 1983 did not cause the veteran's chronic cervical 
spine degeneration.  Added to this is the absence of a 
showing of cervical spine degenerative disc disease until 
after both the August 1994 motor vehicle accident and a 
January 1995 report of neck pain since a bike accident two 
years earlier.

The Board notes that the veteran has asserted that his 
current neck problems are the result of a fall down stairs 
while he was on active duty.  A review of the post-service 
medical evidence shows that the veteran's neck problems have 
been attributed to post-service injuries, and thus the Board 
finds the veteran's report of having a continuity of neck 
symptoms since service not credible.  Further, as a layman, 
he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  38 C.F.R. § 3.159(a).  As 
such, he is not competent to render a medical opinion as to 
the etiology of his current cervical spine condition.

In brief, the preponderance of the evidence is against a 
finding that the veteran's current neck condition is 
etiologically related to an in-service injury or disease. 
Accordingly, service connection is not warranted.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of a Low Back Injury

Service connection for low back disability was previously 
denied in a May 1998 Board decision.  Decisions of the Board 
are final and new and material evidence must be submitted to 
reopen the claim.  38 U.S.C.A. § 7104(b).  Applicable law 
provides that new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  It appears from the record that 
the RO conceded that new and material evidence had been 
submitted.  As the evidence of record now contains X-ray 
evidence of degenerative joint disease of the lumbosacral 
spine, the Board concurs.  As new and material evidence has 
been submitted to reopen his claim for service connection for 
residuals of a low back injury, the Board has jurisdiction to 
adjudicate the issue on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).

Again, the Board notes that the veteran's service medical 
records do not reflect a fall down stairs in 1982/1983 as the 
veteran contends.  The evidence of record indicates that the 
veteran has been diagnosed with degenerative disc disease of 
the lumbar spine and contains X-ray evidence of degenerative 
joint disease of the lumbar spine.  Accordingly, the veteran 
has a current disability.  

The question to be answered is whether the veteran's current 
low back condition is etiologically related to an in-service 
injury or disease.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  The Board must answer in the negative.  The 
January 2003 VA examination report reflects that the 
examiner, after reviewing the veteran's claims folder, 
determined that the evidence did not substantiate a 
relationship between the current lumbar spine condition and a 
1982/1983 fall down some steps while on active duty.  
Instead, the examination report reflects that the veteran's 
lumbar spine condition was due to age and the veteran's post-
service history of frequent injuries to his back such as a 
gunshot wound to the right hip with X-ray evidence of 
metallic fragments in the right upper quadrant, an automobile 
accident, and being hit by a truck while riding a bicycle.  

That same examiner rendered another medical opinion in April 
2007, indicating that the fall in 1983 did not cause the 
veteran's chronic lumbar spine degeneration.  There is no 
medical evidence of record indicating that an in-service fall 
caused the veteran's current lumbar spine disability, except 
for one medical opinion from October 2004 that indicates 
impressions of back pain, ongoing apparently since injury 
while in the Navy; and that it is at least as likely as not 
that this back pain is related to military service.  The 
health care provider who rendered that opinion did not have 
access to the veteran's claims folder, and relied on a 
history that the veteran had had back pain ongoing since a 
service injury in rendering that opinion, which is not 
supported by the record.  A January 1995 VA medical record 
contains a report by the veteran of back pain since a motor 
vehicle accident the year before.  For these reasons, the 
October 2004 medical opinion is deemed not probative.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Also, 
there is no medical evidence showing treatment of lumbar 
spine complaints until August 1994, when the veteran was in a 
motor vehicle accident.

The veteran has asserted that his low back problems are the 
result of a fall down stairs while he was on active duty.  A 
review of the post-service medical evidence shows that the 
veteran's low back problems have been attributed to post-
service injuries, and thus the Board finds the veteran's 
report of having a continuity of low back symptoms since 
service not credible.  Further, as a layman, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  38 C.F.R. § 3.159(a).  As such, he is 
not competent to render a medical opinion as to the etiology 
of his current low back disability.  

The Board notes that a March 1996 VA radiology report 
reflects that X-rays revealed that the veteran's lumbar spine 
was normal.  A May 1997 VA radiology report reflects that X-
rays revealed degenerative changes of the lumbar spine that 
were mild in degree.  Degenerative joint disease (arthritis) 
may be presumed to have been incurred while in service when 
manifest to a compensable degree within one year of a 
veteran's discharge from active duty.  See 38 C.F.R. §§ 
3.307, 3.309.  As the first evidence of degenerative joint 
disease contained in the evidence of record is from May 1997, 
almost a dozen years after the veteran's 1985 discharge from 
active duty, service connection is not warranted on a 
presumptive basis.

In brief, the preponderance of the evidence is against a 
finding that the veteran's current low back condition is 
etiologically related to an in-service injury or disease.  
Accordingly, service connection is not warranted.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a low back injury is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


